Citation Nr: 0005799	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
nervous condition, memory loss, panic attacks, and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant had service with the United States Army 
Reserves (Army Reserves) and the United States Army National 
Guard (Army National Guard).  This service included verified 
active duty for training (ACDUTRA) from June 1980 to August 
1980 and from March 1983 to June 1983.  Neither additional 
ACDUTRA that may have been performed by the appellant nor the 
dates of his enlistment and discharge from the Army Reserves 
and the Army National Guard, respectively, have been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision denied the 
appellant's claim of entitlement for service connection for 
an acquired psychiatric disorder, to include PTSD, nervous 
condition, memory loss, panic attacks, and depression.  The 
appellant submitted a notice of disagreement with the rating 
decision in August 1997.  A statement of the case was 
provided to him subsequently in that month.  However, it was 
found that the RO may not have attached to the statement of 
the case, or otherwise supplied the appellant with, a VA Form 
9.  The RO therefore gave the appellant an extended date for 
filing his substantive appeal.  The substantive appeal was 
filed timely in June 1999.


REMAND

The appellant has claimed that he acquired a psychiatric 
disorder while performing ACDUTRA in the Army Reserves in New 
Mexico during the period February 1991 to March 1991.  He has 
stated that he was on a classified mission and became 
dehydrated while carrying out duties in the desert.  He has 
maintained that he then was admitted to William Beaumont Army 
Hospital (Beaumont) in the Fort Bliss, Texas area and that 
during the night, he experienced the onset of his psychiatric 
disorder.  He further has stated that, thereafter, he 
received treatment at Beaumont as an outpatient for his 
psychiatric problems.  

The appellant's claim was filed in February 1992.

The current record indicates that the appellant's claims for 
benefits are incomplete.  A claim for benefits is incomplete 
if VA has been put on notice of information not in the record 
needed to complete or substantiate the claim, including 
evidence likely to render the claim plausible, or well-
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  If the 
claimant's application for benefits is incomplete, the VA 
shall notify the claimant of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette, 8 Vet. App. 69; Hicks v. West, 12 Vet. App. 86, 
89-91 (1998); Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 
15, 1999).  At the same time, the claimant has a 
corresponding duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); see also 38 C.F.R. § 3.158 
(1999) (where evidence requested in connection with a claim 
is not furnished within one year after the date of the 
request, the claim will be considered abandoned and no 
further action will be taken unless a new claim is received).

It was documented in the claims file that the appellant was 
diagnosed with PTSD no later than February 1992 by a private 
physician, Dr. Schapira, who had begun seeing him in January 
1992 and was treating him at least through May 1993, if not 
later.  It also was documented in the claims file that the 
appellant was treated for psychiatric problems at the 
Veterans Memorial Medical Center, a non-VA facility, in 
Meriden, Connecticut during the period May 1991-March 1992.  
However, the records of Dr. Schapira's treatment and 
treatment records from the Veterans Memorial Medical Center 
had not been associated with the claims file.  The appellant 
should be advised that he should obtain and submit these 
records to the RO.

The veteran has also been treated at the VA Medical Center 
(VAMC) in Albuquerque, New Mexico from February 1996 through 
at least November 1996, if not later.  However, the records 
of this treatment have not been associated with the claims 
file.  It also appears that the complete records of treatment 
from the West Haven, Connecticut VAMC may not be of record in 
the claims file.

The absence of these records makes the claimant's application 
for benefits incomplete.  Also, VA treatment records have 
been held to be in the constructive possession of VA and 
therefore constructively included in the record of a claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, 
such records must be sought, obtained, and reviewed by the 
agency of original jurisdiction before it reviews a claim to 
which they relate.  For these reasons, records of the 
appellant's treatment at the Albuquerque, New Mexico VAMC, 
the West Haven, Connecticut VAMC and any other VA facilities 
must be requested by the RO and incorporated into the claims 
file.  A copy of the Social Security Administration decision 
regarding the appellant, and the medical records on which it 
was based, should also be requested by the RO.

In addition, the documentation in the claims file 
demonstrated that the RO was unable to secure verification of 
the ACDUTRA that the appellant maintains he performed in 
February 1991-March 1991.  Documentation submitted by the 
claimant established that he had been called to ACDUTRA for 
that period.  A February 19, 1991, letter from the commanding 
officer was also submitted.  The letter established that as 
of its date, the appellant was performing his duties.  
Therefore, the Board has reason to believe that verification 
of the ACDUTRA in question is feasible.  Moreover, given the 
claim of the appellant that he developed PTSD during this 
ACDUTRA, the nature of his duties and mission must be 
ascertained.  The February 19, 1991, letter from his 
commanding officer stated that as of that date, the appellant 
was taking part in Joint Task Force Exercise #49-91, 
HACEFRIO.  

Absent from the claims file as well were medical records from 
the appellant's service, including the records of the 
treatment he has maintained he received at Beaumont.  It was 
documented that the RO had attempted to obtain those records 
from a variety of sources, including the NPRC, the 
Connecticut Army National Guard, and Beaumont.  Beaumont 
stated that it did not have the records and referred the RO 
to the NPRC.  The NPRC reported that the outcome of its 
search for the Beaumont records was negative.  The 
Connecticut Army National Guard, it is noted in the claims 
file, reported no record of training of the appellant during 
February 1991-March 1991.  Much of this development was 
attempted in the early 1990s, soon after the appellant's 
reported ACDUTRA.  The Board is of the opinion that records 
may now be available, many years after the reportedly 
classified operation during the period of training.  Thus, 
further efforts should be undertaken to attempt to obtain 
this information.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stress that 
resulted in his claimed PTSD, including 
the dates, exact location, and 
circumstances of the incidents, and the 
names of any individuals involved.  
Particular emphasis should be placed on 
those incidents that the appellant now 
re-experiences as alleged stressors.  The 
appellant should be advised that this 
information is vital to obtaining 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.

2.  The RO should take appropriate action 
to obtain verification of all of the 
appellant's periods of service in both 
the United States Army Reserves and the 
United States Army National Guard from 
January 1, 1991 to the date of final 
discharge and of the nature of the 
service within each period.  
Documentation of such efforts should be 
placed in the claims file.  In its 
inquiries concerning the nature of the 
service, the RO should ask specifically 
about Joint Task Force Exercise #49-91, 
HACEFRIO; it should point out that this 
may have been a classified mission.  
Also, the RO should obtain the service 
medical and dental records for such 
verified periods of service not in the 
claims file currently, including reports 
of quadrennial physical examinations and 
of any examination (including hearing 
evaluation) performed in connection with 
the appellant's final discharge.  
Particular attention should be paid to 
records concerning treatment of the 
appellant at William Beaumont Army 
Hospital.  In order to accomplish this 
objective, the RO should contact all 
possible custodians of these records, 
including William Beaumont Army Hospital, 
the National Personnel Records Center, 
the U.S. Army Reserve Personnel Center, 
the Department of the Army, Office of the 
Adjutant General, the Connecticut 
Adjutant General, and other appropriate 
government and military authorities.  All 
records obtained must be associated with 
the claims file.  If clarification is 
needed regarding any of the appellant's 
periods of service or the nature of the 
service performed therein, the RO should 
contact the appellant to request such 
clarification.  If any period of claimed 
service cannot be verified, or if service 
medical or dental records for any period 
of service prove to be unavailable, 
documentation to that effect should be 
placed in the claims file.

3.  In addition to the above actions, and 
regardless of what specific medical 
records are produced as a result, the RO 
should contact the Connecticut Adjutant 
General and ask that the Connecticut 
National Guard provide the RO with a copy 
of all service medical records of the 
appellant that it has in its possession, 
either at its headquarters or at any of 
its units.  Once obtained, the records 
should be placed in the claims file.

4.  The RO should ask the appellant to 
identify any pertinent sources of 
inpatient and/or outpatient treatment 
that he has received at any VA facility, 
whether in Connecticut, New Mexico or 
elsewhere and the approximate dates 
thereof.  A copy of this request should 
be placed in the claims file.  The RO 
then should obtain all medical records 
concerning the appellant at the West 
Haven, Connecticut and Albuquerque, New 
Mexico VAMC's and at any other VA 
facility named by the appellant, from 
February 1991 through the present.  Once 
obtained, such records should be 
associated with the claims file.

5.  The RO should obtain a copy of the 
Social Security Administration decision 
pertaining to the appellant, as well as 
the medical records relied upon 
concerning that claim.  

6.  The RO should advise the appellant 
that in order to complete his claim, he 
should obtain and submit copies of 
treatment records from all private (non-
VA) facilities from which he has received 
psychiatric treatment, from 1991 to the 
present, to include an opinion from a 
physician that discusses the 
relationship, if any, between the 
appellant's current psychiatric condition 
and his reserves service.  Specific 
attention should be paid to securing the 
complete records of Dr. Schapira and Dr. 
Peterson, as well as Veterans Memorial 
Medical Center.  All records obtained 
should be associated with the claims 
folder.

7.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the RO determines that the claim is well 
grounded but finds that further 
development of the evidence should be 
accomplished before the merits of the 
claim may be decided, it should undertake 
that development in accordance with the 
duty to assist that arises under 
38 U.S.C.A. § 5107(a) with a well-
grounded claim.  If a subsequent 
determination of the merits of the claim 
is unfavorable to the appellant or the RO 
finds that the claim is not well 
grounded, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.31.  
The appellant and his representative 
should then be given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


